     Case 1:20-cv-00523-SHR-EB Document 26 Filed 10/05/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSHUA DUDLEY,                  :
        Plaintiff               :
                                :                 No. 1:20-cv-523
         v.                     :
                                :                 (Judge Rambo)
SCI CAMP HILL (PRISON), et al., :
         Defendants             :

                                ORDER

     AND NOW, on this 5th day of October 2020, in accordance with the

Memorandum issued concurrently with this Order, IT IS ORDERED THAT:

     1. Defendants’ motion for summary judgment (Doc. No. 23) is DEEMED
        withdrawn;

     2. Defendants’ motion to dismiss (Doc. No. 23) is GRANTED IN PART
        and DENIED IN PART, as follows:

           a. The motion (Doc. No. 23) is GRANTED with respect to Plaintiff’s
              Eighth Amendment claim concerning the denial of medical care for
              bedbug bites;

           b. The motion (Doc. No. 23) is DENIED as to all other claims for
              relief;

     3. Defendants are directed to file an answer to Plaintiff’s remaining claims
        within fourteen (14) days of the date of this Order; and

     4. The parties are directed to complete discovery within six (6) months of the
        date on which Defendants file their answer.

                                     s/ Sylvia H. Rambo
                                     United States District Judge
